Citation Nr: 0307713	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for squamous cell 
carcinoma of the left hand.

4.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a fracture of the left 
scapula with tendonitis.  

5.  Whether the appeal from a rating decision as to the issue 
of entitlement to a rating in excess of 10 percent for the 
residuals of an excision of a fistula in ano with hemorrhoids 
was timely perfected. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, granted 
entitlement to service connection for the residuals of a left 
scapula fracture, assigning a zero percent disability rating 
(the veteran appealed for the assignment of a higher rating), 
and denied entitlement to service connection for diabetes 
mellitus, a skin disorder to the feet, glaucoma, and squamous 
cell carcinoma of the left hand.  

In May 1999, the RO granted entitlement to an increased 10 
percent disability rating for the residuals of a left scapula 
fracture effective from the date of the veteran's claim on 
November 12, 1996, and granted entitlement for a temporary 
total rating for coronary artery disease with status post 
coronary artery bypass graft, effective from 
December 28, 1997, with a 30 percent rating assigned 
effective from March 1, 1999.  The Board notes that a higher 
schedular evaluation is possible for the veteran's service-
connected left scapula disorder; therefore, the issue of 
entitlement to an increased rating remains for appellate 
review.  See AB v. Brown, 6 Vet. App. 35 (1993).

A May 1999 statement of the case also addressed the issues of 
entitlement to a compensable rating for coronary artery 
disease status post coronary artery bypass graft and 
entitlement to service connection for a skin disorder of the 
feet.  The Board notes, however, that the veteran did not 
perfect the appeal as to the issue of entitlement to an 
increased rating for his service-connected heart disorder.  
Therefore, that issue is not in appellate status.  See 
38 C.F.R. §§ 20.200, 20.302 (2002).  

The Board also notes that an October 2000 rating decision 
granted entitlement to service connection for the residuals 
of cold exposure to the feet.  The veteran was notified that 
the decision was considered a complete resolution of the 
issue on appeal as to this matter and was informed of his 
appellate rights.  As a notice of disagreement from the 
compensation level assigned has not been submitted, the Board 
finds further appellate review of this matter is not 
required.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).  

On September 24, 2002, the Board notified the veteran and his 
service representative that the issue of timeliness of a 
Substantive Appeal had been raised in regard to his claim for 
a rating in excess of 10 percent for the residuals of 
excision of fistula in ano with hemorrhoids.  It was noted, 
in essence, that the case would be held in abeyance for 60 
days to allow the veteran an opportunity to present evidence 
or to request a personal hearing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  VA's General Counsel has held 
that the Board has the authority to adjudicate or address in 
the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal, but that the claimant 
should be afforded appropriate procedural protections to 
assure adequate notice and an opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99.  

In correspondence dated in October 2002 the veteran stated he 
did not wish to have a hearing as to this matter, but that he 
was submitting additional evidence in support of his claim.  
The Board finds, however, that the evidence subsequently 
provided is not relevant to the issue of timeliness.  
Therefore, the issues listed on the title page of this 
decision have been appropriately developed for appellate 
review.

The issue of entitlement to service connection for squamous 
cell carcinoma of the left hand is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
diabetes mellitus was first manifest many years after active 
service and is not causally related to any incident of 
service, nor was it caused or aggravated by a service-
connected disability, to include residuals of frostbite of 
the feet. 

3.  Persuasive evidence demonstrates the veteran's glaucoma 
was first manifest many years after active service and is not 
causally related to any incident of service, nor was it 
caused or aggravated by a service-connected disability. 

4.  Persuasive medical evidence dated February 23, 2000, 
demonstrates the veteran's service-connected residuals of a 
left scapula fracture with tendonitis is manifested by motion 
limited to shoulder level as a result of pain or dysfunction 
but that prior to that examination he had painless motion 
well beyond shoulder level.  

5.  The veteran submitted a timely Notice of Disagreement to 
the RO's May 1998 decision granting service connection and a 
zero percent rating for his excision of fistula in ano with 
hemorrhoids; the RO issued a supplemental statement of the 
case addressing this matter on October 31, 2000, and notified 
the veteran that additional action was required to complete 
his appeal.

6.  The veteran was notified of an October 27, 2000, 
determination by the RO which determined that an initial 
rating of 10 percent was warranted for the residuals of 
excision of fistula in ano with hemorrhoids in correspondence 
dated December 6, 2000.

7.  On a July 3, 2002, VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
listed the issue of entitlement to an increased rating for 
the residuals of excision of fistula in ano with hemorrhoids 
as an issue on appeal.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein; the veteran's diabetes mellitus is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2002). 

2.  Glaucoma was not incurred in or aggravated by active 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159,  3.310(a) (2002). 

3.  The criteria for a rating in excess of 10 percent prior 
to February 23, 2000, for service-connected residuals of left 
scapula fracture with tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.16, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5203 (2002); Fenderson v. 
West, 12 Vet. App. 119 (1999).

4.  The criteria for a 20 percent rating, but no higher, 
effective from February 23, 2000, for service-connected 
residuals of left scapula fracture with tendonitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.16, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5203 (2002); Fenderson v. West, 
12 Vet. App. 119 (1999).

5.  A substantive appeal from a rating decision as to the 
issue of entitlement to an increased rating the residuals of 
excision of fistula in ano with hemorrhoids was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In November 2002, the Board notified the veteran and his 
representative of the VCAA provisions and of the evidence 
necessary to substantiate his claims.  Subsequently, the 
veteran submitted additional evidence that was essentially  
cumulative in nature in support of his claims.  The Board 
also notes that RO correspondence dated in November 1996, a 
May 1999 statement of the case, and an October 2000 
supplemental statement of the case had previously notified 
the veteran of the evidence necessary to substantiate the 
matters on appeal and of the action taken by VA.  Also, the 
Board mailed a VCAA letter to the veteran in November 2002 
informing him of VA expanded duties to inform.  As such, the 
veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes the veteran's service 
medical records and all identified and authorized medical 
records pertinent to the matters on appeal have been 
obtained.  As noted above,  the Board mailed a VCAA letter to 
the veteran in November 2002 informing him of VCAA's expanded 
duty to assist and notify provisions.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in July 1998 
and February 2000.  The Board finds evidence sufficient for 
an adequate determination of the matters on appeal has been 
obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  

The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection can also be granted for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

The United States Court of Appeals (Federal Circuit Court) 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
notes that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

A)  Diabetes Mellitus

Background  Service medical records are negative for 
complaint or treatment related to diabetes mellitus.  The 
veteran's August 1965 retirement examination noted negative 
findings for sugar on urinalysis.  In his report of medical 
history in August 1965 the veteran denied a history of sugar 
or albumin in urine.

The veteran was discharged from active service in November 
1965, after more than 20 years of active duty.  Service 
department medical records dated in December 1984 noted 
laboratory findings represented type IV hyperlipoproteinemia 
possibly related to various disorders including diabetic 
ketoacidosis.  A diagnosis of type II diabetes mellitus was 
provided in February 1994. 

On November 12, 1996, the RO received the veteran's 
application for VA benefits including entitlement to service 
connection for diabetes mellitus.  The veteran noted the 
onset of diabetes mellitus in 1990.  

In April 1997, the veteran submitted a copy of a newspaper 
article which quoted the Chief Public Health and 
Environmental Hazards Officer of VA's Veterans Health 
Administration as describing diabetes as a common long-term 
complication related to frostbite.  

In his June 1999 substantive appeal the veteran reported he 
was first provided a diagnosis of diabetes mellitus in 1990 
but contended he had been hypoglycemic during service.  He 
claimed symptoms including excessive thirst, weakness, 
fatigue, and hunger manifest during service were indicative 
of diabetes.  He contended his glaucoma was secondary to his 
diabetes.  

At his VA examination in February 2000 the veteran reported 
the onset of diabetes mellitus in approximately the late 
1980's and stated that he had experienced intermittent 
episodes of hyperglycemia since then.  The examiner noted the 
veteran's claims file had been reviewed but opined that the 
veteran's diabetes mellitus was not believed to be related to 
any cold injuries incurred during his service in Korea.  The 
examiner stated the opinion was based upon the veteran's 
familial history of the disorder.  

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for diabetes mellitus on a 
direct incurrence, presumptive, or secondary basis is not 
warranted.  The Board finds the February 2000 VA examiner's 
opinion is persuasive evidence that the veteran's diabetes 
mellitus is not due to any cold injuries he may have incurred 
during active service.  The Board also notes there is no 
evidence of diabetes mellitus during or for many years after 
service and that no medical evidence has been provided 
demonstrating any relationship between the symptoms the 
veteran claims he experienced during active service and his 
present diabetes mellitus.  The medical evidence does not 
suggest that his diabetes was caused or aggravated by a 
service-connected disability, to include residuals of 
frostbite of the feet.  38 C.F.R. § 3.310(a); Allen, supra.  
The February 2000 VA examiner noted that the veteran had a 
family history of diabetes.  Therefore, the Board finds the 
evidence demonstrates the veteran's degenerative diabetes 
mellitus was first manifest many years after active service 
and was not the result of any incident of service or causally 
linked to a service-connected disability.

Although the veteran sincerely believes his diabetes mellitus 
is related to cold injuries he incurred during active 
service, he is not shown to have medical expertise in this 
field and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  The Court has held that the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions and that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Obert v. Brown, 
5 Vet. App. 30 (1993). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


B)  Glaucoma

Background  Service medical records are negative for 
diagnosis or treatment for glaucoma.  The veteran's August 
1965 retirement examination noted a normal clinical 
evaluation of the eyes.

Service department medical records dated in March 1991 noted 
a diagnosis of glaucoma.  No opinion as to etiology was 
provided.  

In his June 1999 substantive appeal the veteran claimed his 
glaucoma was secondary to diabetes.  

VA examination in February 2000 included diagnoses of 
bilateral primary open angle glaucoma and type II diabetes 
without retinopathy.  

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for glaucoma is not 
warranted.  The Board notes there is no evidence of glaucoma 
during or for many years after service, nor is there any 
competent opinion that linked glaucoma to service.  As to the 
secondary service connection aspect of the veteran's claim 
for glaucoma, since the legal premise of the claim is 
entitlement to service connection based upon disability 
proximately due to diabetes mellitus, and the claim for 
diabetes mellitus has been denied, there is no basis to 
establish secondary service connection.  See Sabonis, 6 Vet. 
App. 426, 429-30 (in the absence of legal merit, the appeal 
must be denied based on a lack of entitlement under the law).  
The preponderance of the evidence is against the veteran's 
claim.  See generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 
3d 1361.

II.  Increased Rating Claim

Background  Service medical records dated in April 1954 show 
the veteran sustained a left scapula fracture.  Records also 
show the veteran is right handed.  Orthopedic clinic reports 
noted a left scapula fracture through the low base of the 
glenoid with no evidence of displacement.  X-ray examination 
in May 1954 noted a simple complete transverse fracture to 
the left scapula through mid portion without displacements of 
fragments.  The veteran's August 1965 retirement examination 
revealed a normal clinical evaluation of the upper 
extremities and musculoskeletal system.  

Service department medical records dated in October 1985 show 
the veteran reported he had fallen while stepping on to a 
moving van.  The examiner noted the veteran had full range of 
motion to the left shoulder with no evidence of bruises or 
tenderness.

In correspondence received by the RO in April 1997 the 
veteran reported he had not recovered full strength to his 
left arm since his injury during active service.  He also 
stated he occasionally experienced very sharp pain and 
popping noise to the left shoulder joint.  He reported he 
could not sleep or lay on his left side.

At his VA examination in July 1998 the veteran complained of 
periodic left shoulder pain, 2 to 3 times per day which 
lasted 5 to 10 minutes, and decreased left upper extremity 
strength.  It was noted the pain was precipitated by lying on 
the left shoulder.  He reported he used Tylenol #3 for pain 
control and denied any history of dislocation or 
constitutional symptoms.  The examiner noted tenderness to 
palpation of the left scapular area but no evidence of gross 
deformity or muscle atrophy.  Range of motion studies 
revealed forward elevation from 0 to 170 degrees of active 
motion without pain and from 170 to 180 degrees of active 
motion with pain.  Abduction from 0 to 120 degrees of active 
motion without pain, from 120 to 130 degrees of active motion 
with pain, and from 130 to 170 degrees of passive motion with 
pain.  External rotation and internal rotation from 0 to 70 
degrees of active motion without pain and from 70 to 
80 degrees of active motion with pain.  X-ray examination of 
the left shoulder and scapula was negative.  The diagnosis 
was tendonitis of the left shoulder.

In his June 1999 substantive appeal the veteran complained he 
was unable to move his left shoulder through full range and 
reported he experienced pain, weakness, and paresthesia.  He 
requested bone scan and magnetic resonance imaging (MRI) be 
conducted to obtain a clear diagnosis.  

At his VA examination on February 23, 2000, the veteran 
complained of daily morning stiffness, relieved by 
stretching, pain upon sleeping on his left side, and a recent 
onset of decreased left upper extremity strength and 
weakness.  He stated his left shoulder pain was aggravated by 
lifting more than 6 to 10 pounds and that over head 
activities were accompanied by a lot of left shoulder 
crepitus.  He also stated prolonged use, cold weather, and 
high humidity aggravated the his symptoms.  The examiner 
noted forward elevation to 90 degrees and range up to 180 
degrees with some discomfort.  Left shoulder abduction was to 
90 degrees and range up to 180 degrees with some discomfort 
and feeling of tightness.  External rotation was to 90 
degrees with some discomfort and internal rotation was to 90 
degrees without pain or discomfort.  There was no evidence of 
pain to deep palpation, gross deformity, swelling, or 
effusion.  The diagnoses included left shoulder tendinitis, 
resolved.

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2002).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2002).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).

The Rating Schedule provides ratings for (major or minor arm) 
impairment of the clavicle or scapula with malunion (10 
percent), for impairment of the clavicle or scapula with 
nonunion and without loose movement (10 percent), and for 
impairment of the clavicle or scapula with dislocation or 
nonunion and loose movement (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2002).  It is also noted that the 
disorder may be rated on impairment of function of a 
contiguous joint.  Id.  

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2002).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2002); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  The Court has held that section 4.40 did not require 
a separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Rating Schedule also provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of same with occasional incapacitating exacerbations (20 
percent).  Id.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints.  See 38 C.F.R. § 4.45(f) (2002).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2002).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to an increased rating for the veteran's service-
connected residuals of left scapula fracture with tendonitis 
prior to February 23, 2000, is not warranted, but that a 20 
percent disability rating, but no higher, is warranted from 
that date.  The Board notes that the veteran's minor arm 
shoulder disorder, the contiguous joint to his left scapula 
fracture, is more appropriately rated under the criteria for 
limitation of shoulder motion, diagnostic code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board finds 
that the February 23, 2000, VA examination findings include 
persuasive evidence of shoulder motion limited to 90 degrees 
because of pain and dysfunction but that the examiner 
specifically noted there was no evidence of discomfort upon 
motion up to that point.  

The Board also finds that the medical evidence of record 
demonstrates that prior to the February 23, 2000, examination 
shows that the veteran had painless motion well beyond 
shoulder level.  There is no evidence of scapula dislocation 
or nonunion.  Therefore, the Board must conclude that a 
"staged" 20 percent rating should be assigned effective 
from February 23, 2000, but that a higher rating prior to 
that date is not warranted.  

It is noted that in making this determination, the Board took 
into consideration the requirements of 38 C.F.R. §§  4.40, 
4.45, and 4.59, and has determined that they do not permit a 
schedular rating in excess of the 10 and 20 percent 
evaluations noted above.  Despite the veteran's complaints of 
pain, the record does not contain objective medical evidence 
by which it can be factually ascertained that there is or 
would be any functional impairment attributable to this pain 
which would warrant a schedular rating in excess of the 10 
and 20 percent ratings during the periods of time in 
question.  That is, there is no objective medical evidence to 
show that pain or flare-ups of pain, nor is there any 
indication of excess fatigue, weakness on movement or 
incoordination, that would support finding additional 
limitation of motion to a degree that would support ratings 
in excess of 10 and 20 percent.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The current ratings take into account 
residual pain and limitation of motion and, given the 
reported ranges of motion for the left shoulder, which fall 
far short of what is required for an evaluation in excess of 
10 percent prior to February 23, 2002, for the residuals of 
left scapula fracture with tendonitis, and to a rating in 
excess of 20 percent from February 23, 2002, the Board is 
unable to support a higher rating under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra.  

The Board further finds that there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The veteran's 
service-connected shoulder disorder demonstrates no more 
interference with employment than is contemplated by the 
present schedular rating.  There is no evidence of frequent 
periods of hospitalization related to this disorder.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating higher than 20 percent or a 
"staged" 20 percent rating prior to February 23, 2002. 

The preponderance of the evidence is against a rating in 
excess of 20 percent.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

III.  Whether an Appeal has been Perfected.

Background  In a May 1997 rating decision the RO granted 
entitlement to service connection for the residuals of 
excision of fistula in ano with hemorrhoids and assigned a 0 
percent disability rating.  The veteran was notified of the 
decision and his appellate rights by correspondence dated 
June 10, 1997.

On June 18, 1999, the RO received correspondence from the 
veteran expressing disagreement with the assigned 
compensation rating for his service-connected residuals of 
excision of fistula in ano with hemorrhoids.  In 
correspondence dated December 16, 1999, the RO notified him 
that his notice of disagreement was not timely to initial an 
appeal of the May 1997 rating determination and informed him 
of his appellate rights as to that timeliness of appeal 
decision.  In January 2000, the veteran submitted evidence to 
reopen his claim for entitlement for an increased rating for 
the residuals of excision of fistula in ano with hemorrhoids.

The RO granted an increased 10 percent rating for the 
residuals of excision of fistula in ano with hemorrhoids in 
an October 27, 2000, rating decision.   A supplemental 
statement of the case which included this issue and which 
notified the veteran that additional action was required to 
continue the appeal was issued on October 31, 2000.  The 
veteran was also notified of the October 27, 2000, rating 
determination and his appellate rights by correspondence 
dated December 6, 2000.  No subsequent correspondence as to 
this issue was received by the RO within one year of the 
December 2000 notification.

On a July 3, 2002, VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
listed the issue of entitlement to an increased rating for 
the residuals of excision of fistula in ano with hemorrhoids 
as a matter on appeal. 

Legal Criteria  VA law provides that an appeal consists of a 
timely filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20. 201, 20.302(a) (2002).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (2002).  

In computing the time limit for filing a written document the 
first day of the specified period will be excluded and the 
last day included but where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2002).

Analysis  In this case, the Board finds that no 
correspondence sufficient to perfect an appeal as to the 
issue of entitlement to an increased rating for the residuals 
of excision of fistula in ano with hemorrhoids was received 
subsequent to the October 2000 rating decision and statement 
of the case and prior to the expiration of the one year 
period for an appeal on December 6, 2001.  The Board also 
finds the July 2002 VA Form 646 was not timely to perfect the 
appeal.  As the veteran did not submit a timely substantive 
appeal, the Board does not have jurisdiction to adjudicate 
this claim and, therefore, his appeal as to this matter must 
be dismissed.  See 38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); VAOPGCPREC 9-99.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to a disability rating in excess of 10 percent 
prior to February 23, 2002, for the residuals of left scapula 
fracture with tendonitis is denied. 

Entitlement to a 20 percent disability rating for the 
residuals of left scapula fracture with tendonitis is 
granted, effective from February 23, 2002, subject to the 
regulations governing the payment of monetary awards.

The appeal for entitlement to a rating in excess of 10 
percent for the residuals of excision of fistula in ano with 
hemorrhoids is dismissed.




REMAND

The Board notes that in his June 1999 VA Form 9 the veteran 
claimed his residuals of squamous cell carcinoma of the left 
hand were possibly due to radiation exposure during active 
service near the White Sands Missile Range from 1947 to 1950.  
The present record does not reflect the RO has developed the 
evidence necessary for a determination of this matter or that 
applicable law for a claim involving possible radiation 
exposure was considered in its determination.  Therefore, the 
Board finds the matter must be remanded to the RO for 
appropriate development prior to appellate review.

VA regulations provide that in claims involving radiation 
exposure a request will be made for any available records 
concerning exposure to radiation, including but not limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation or other records which may contain information 
pertaining to a radiation dose in service, and that all such 
records will be forwarded to the Under Secretary for Health, 
who is responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2)(iii) (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issue 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should complete appropriate 
development of the veteran's claim under 
the provisions of 38 C.F.R. § 3.311, 
including referral for a radiation dose 
estimate by the Under Secretary for 
Health.  The RO should also provide the 
veteran and his representative with the 
law and regulations implementing the 
provisions of the VCAA as to notice and 
development of the claims.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue remaining on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

